Citation Nr: 0831422	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  08-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of malaria.  

2.  Entitlement to service connection for coronary artery 
disease, to include residuals of coronary artery bypass and 
graft (CABG) surgery.  

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service as a member of the Philippine 
Guerillas from January 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The veteran resides in San 
Francisco, California.  
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence received since the June 1988 rating decision 
(the last finalized decision of record), which denied service 
connection for residuals of malaria, does not relate 
specifically to an unestablished fact necessary to 
substantiate the underlying claim; it does not raise a 
reasonable possibility of substantiating the claim.  

2.  The competent evidence of record shows that the veteran 
currently experiences coronary artery disease, which has 
required bypass surgery; there is, however, nothing of record 
to show that this disorder started in, or as a result of, 
active service (or within a year after discharge), with 
evidence showing an onset almost fifty years after service 
separation.  

3.  The competent evidence of record shows that the veteran 
currently experiences prostate cancer, which has required 
therapeutic treatment; there is, however, nothing of record 
to show that this disorder started in, or as a result of, 
active service (or within a year after discharge), with 
evidence showing an onset roughly sixty years after service 
separation.  


CONCLUSIONS OF LAW

1.  New and material having not been received, the claim for 
service connection for residuals of malaria is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for coronary artery disease, to 
include residuals of coronary artery bypass and graft (CABG) 
surgery is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A; 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

3.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 5107; 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While not required, in this 
case VA asked the claimant to provide any evidence in his 
possession that pertains to the claims.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a pre-adjudicative letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  With regard to 
his petition to reopen, the veteran was informed of the need 
to submit new and material evidence, thus satisfying 
jurisprudential notice requirements.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claims for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Of record, is a March 2005 letter from the National 
Personnel Records Center (NPRC) indicating that there are no 
service records available for the veteran.  Personnel records 
from the service department (regarding Philippine Guerilla 
service) are of record, however,  and veteran status has been 
established.    

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, there is no competent evidence of the 
onset of the claimed disorder of malaria at any point, and 
nothing to show the onset of heart disease and prostate 
cancer until many years after service.  While the veteran's 
lay contentions are noted, there is nothing to suggest the 
onset of the disorder until decades post-service, and thus, 
there is no duty to provide an examination or seek a medical 
opinion regarding etiology of the disorder.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Certain disorders, such as cardiovascular disease and 
malignant tumors, will be presumed to have been incurred in 
service if manifested to a compensable degree within a year 
of service discharge.  38 C.F.R. §§ 3.307, 3.309.

Analysis-New and Material Evidence

The veteran was initially denied service connection for 
residuals of malaria in a February 1987 administrative 
decision on the basis of there being no evidence that the 
veteran had the disorder in service.  This decision was not 
appealed, and is final.  The veteran filed a claim to reopen 
subsequent to this denial, and a June 1988 rating decision 
reopened the previously denied claim; however, denied 
entitlement on the merits.  In this instance, the RO 
recognized malarial symptoms in service verified by the lay 
testimony of several fellow veterans; however, the RO noted 
that there was no evidence of current residuals of malaria 
which required medical treatment.  Again, no appeal was 
filed, and this decision became final within a year of 
notification.  

The veteran has asserted that he never received notice of 
this rating decision, and that if he had, he would have filed 
an appeal at this time.  Specifically, he states that he was 
absent from his home, and that his family never received this 
notice while he was away.  A review of the file indicates 
that a notice of the decision was sent to the address 
provided to VA by the veteran in July 1988, and there is no 
indication that the letter was undeliverable at the time of 
dispatch.  Thus, there is no doubt that notification was 
sent, and indeed, it is apparent that appellate rights were 
also furnished at this time.  The June 1988 decision is 
final.  

In order to prevail on a claim to reopen, the veteran must 
submit evidence that he currently experiences the claimed 
disability.  In this case, there must be evidence presented 
that he has malaria residuals at the present time.  Upon 
review, there is nothing submitted to the record, outside of 
the veteran's own lay testimony, which diagnoses malaria or 
residuals from the disease.  The veteran has submitted his 
own statements alleging treatment for malaria in service; 
but, these assertions merely duplicate those contentions 
previously of record, and hence do not relate to an 
unestablished fact necessary to substantiate the underlying 
claim.  See 38 C.F.R. § 3.156.  As such, while the veteran 
has submitted medical records showing treatment for unrelated 
disabilities, and hence there is new evidence of record, 
there is nothing material added, and the petition to reopen 
must be denied.  

Service Connection-Heart and Prostate Disorders

The veteran contends that he developed current heart and 
prostate disorders as a result of his military service with 
the Philippine Guerillas in the Second World War.  
Specifically, he contends that current coronary artery 
disease and prostate cancer were resultant from military 
service.  

Upon review, it is evident that there are no service medical 
records present in the file.  The National Personnel Records 
Center (NPRC) has replied to the veteran, and forwarded to 
VA,  a statement to the effect that they do not have medical 
records on file for the veteran.  The veteran has stated that 
he was told his records were destroyed in a 1973 fire at the 
NPRC; however, it does not appear as though the NPRC made 
that notice specifically to the veteran. The Board does not 
have reason to doubt that the records may be fire related, 
and thus recognizes the heightened duty to assist the veteran 
in substantiating his claims.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  It appears that VA requested records from those 
clinicians identified by the veteran, and informed him of his 
ability to supplant the record with any additional evidence 
which might be helpful to his claim.  Thus, even if the 
records were fire-related, VA has satisfied its heightened 
duty.  See O'Hare, supra.  

Regarding post-service records, there is clear evidence of 
current cardiac and prostate disabilities.  Private treatment 
reports note a history of coronary artery bypass and graft 
(CABG) surgery in 1992, and there are repeated consultations 
for coronary artery disease and hypertension.  The veteran 
has also been diagnosed with prostate cancer in 2006, and has 
undergone therapeutic measures for this condition.  Thus, 
there are current chronic disorders noted, and the Board does 
not dispute the existence of the claimed conditions.  

There is nothing, however, to show that the veteran 
experienced any cardiovascular or genitourinary problems 
while in service, or within the presumptive one year period 
following service separation.  Indeed, it is apparent that 
the competent medical evidence of record points to a 
diagnosis of cardiovascular disease in 1992 and prostate 
cancer in 2006, five and six decades after service 
separation.  The Board notes that the length of time without 
complaint, in and of itself, is probative when evaluating a 
claim for service connection. See Maxson v. Gober, 230 F.3d 
1330, 1333.  In the current case, the claimed disorders did 
not manifest until half a century after service separation, 
and there is no evidence of continuing symptoms between 
discharge and the present.  As such, the evidence shows that 
the disorder manifested in later, post-service life, with no 
indication of an onset at any point during service or within 
a year after separation.  There is no duty to obtain a 
medical opinion regarding the etiology of the current 
disorders, as the evidence does not show onset until many 
years post-service.  See McLendon, supra. 

With regard to the veteran's contention of a relationship 
between his cardiac and prostate disorders and his active 
duty, it is noted that he can attest to factual matters of 
which he had first-hand knowledge, to include feeling pains 
in the chest, etc..  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, any statements alleging a nexus between 
his current coronary artery disease, prostate cancer, and 
service is not competent. Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In the Board's judgment, the disabilities 
in question, which were diagnosed on the bases of thorough 
clinical examinations, are not the type of disabilities that 
can be diagnosed by a layman.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise to provide an etiology for 
such a condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he cannot provide a competent opinion 
regarding diagnosis or causation and given this, the Board 
must deny the claims for service connection.  

Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
malaria; the claim to reopen is denied.  

Entitlement to service connection for coronary artery 
disease, to include residuals of coronary artery bypass and 
graft (CABG) surgery, is denied.  

Entitlement to service connection for prostate cancer is 
denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


